ON REHEARING.
Per CURIAM.
The appellant has filed a petition for rehearing, in which it is insisted that the sole relief demanded by the plaintiff in this action was the specific performance of the agreement mentioned in the original opinion. This contention is not sustained by the record. One of the grounds of relief for which the action was brought was to obtain a perpetual injunction restraining the defendant, Josslyn, from taking or using more than one-third of the waters of Seaman’s creek, after de*664ducting the one hundred and fifty inches belonging to the city-of Bellevue, and from interfering with the use of the plaintiffs of the other two-thirds of the waters of said creek. Plaintiffs in their complaint alleged an appropriation, diversion and use-of said waters by themselves and their predecessors in interest,, and these facts were denied by the defendant in his answer. For a second and separate defense the defendant pleaded and relied upon the statute of limitations as a bar toi the recovery' of the relief demanded by the plaintiffs. And for a third and separate defense the defendant pleaded a right to the use off said waters, and title thereto by prescription, based upon adverse-user. And the defendant alleged in his answer that “the plaintiffs claim some interest in said water now adversely to this defendant, but that said claim is without foundation in fact or in-law, and that whatever claim they or either of them may have-had' has become, and is, barred by the statute of limitations.” The prayer to said answer is in part as follows: “This defendant, further prays that his title to the waters of Seaman’s creek be-be quieted as against each and all of these plaintiffs, and that they, and each of them, be enjoined from asserting any title to any of the said waters, or from in any manner interfering with this defendant in the use of the same, and for such other and further relief as may be equitable and proper in the premises.”' Considerable evidence was introduced by both plaintiffs and defendant in support of their claims to the waters of said creek.. Counsel for the appellant, Josslyn, introduced records showing a chain of conveyances of water rights from the original appropriators down to the appellant. There is nothing in the contention that this action is exclusively for the purpose of obtaining a decree for the specific performance of said contract. Each party sought to have his water right settled and determined.
The only two errors in the decree rendered by the lower court, and which we felt it our duty to modify and correct, are the following:
1. The striking out of the decree the following: “It is further-ordered, adjudged and decreed that the said contract be specifically performed by the said parties plaintiff and defendant, and that the said Josslyn make, or assist in making, or permit the *665plaintiffs to malee such division of the waters of said stream, in the channel thereof, at a point as near as practicable to the head of the ditches heretofore on the seventeenth day of December,. 1891, used by the said Asa M. Kimbrough for irrigating his said land, by putting in a box or flume, with division boards inserted therein, so that one hundred and fifty inches, or three cubic feet,, and two-thirds of the remainder of the waters of said creek shall flow unobstructed down the channel thereof over and past the. defendants’ said lands.”
2. By adding to the words, “and that the defendant, Josslyn,. as successor in interest to the said Asa M. Kimbrough, is entitled to the remaining one-third of the waters of said creek, less the one hundred and fifty miners’ inches aforesaid,” the words, “measured at the head of his ditch,” and by inserting like words in the paragraph relating to the water allotted to the plaintiffs..
We held in the case of Stickney v. Hanrahan, ante, p. 424, 63 Pac. 189, that a decree distributing water which fails to specify that the water is to be measured at the point of diversion is imperfect, and would be, upon appeal, modified in that respect, The decree as modified is within the issues made by the-pleadings, and the rehearing asked is denied.
Stockslager, J., took no part in this decision.